t c memo united_states tax_court kenneth james kunkel and susan kathryn kunkel petitioners v commissioner of internal revenue respondent docket no filed date kenneth james kunkel and susan kathryn kunkel pro sese ina susan weiner and kirsten e brimer for respondent memorandum findings_of_fact and opinion lauber judge the internal_revenue_service irs or respondent deter- mined for petitioners’ taxable_year a deficiency of dollar_figure and an accuracy- related penalty of dollar_figure the issues for decision are whether petitioners are entitled to a charitable_contribution_deduction in an amount larger than the irs al- lowed and whether petitioners are liable for the sec_6662 penalty we resolve both issues in favor of respondent findings_of_fact the parties filed a stipulation of facts with accompanying exhibits that are incorporated by this reference petitioners resided in pennsylvania when they peti- tioned this court on schedule a itemized_deductions of their timely filed federal_income_tax return petitioners claimed a charitable_contribution_deduction of dollar_figure of this amount dollar_figure represented alleged cash contributions the irs determined that petitioners had substantiated dollar_figure of cash contributions peti- tioners do not dispute the disallowance of the remaining dollar_figure this case focuses on petitioners’ claimed deduction of dollar_figure for noncash charitable_contributions which the irs disallowed in its entirety petitioners contend that they donated property during to four chari- table organizations the upper dublin lutheran church church goodwill in- dustries goodwill the military order of the purple heart service foundation purple heart and vietnam veterans of america vietnam veterans petition- all statutory references are to the internal_revenue_code code as in effect for the tax_year at issue all rule references are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dollar ers’ noncash contributions to the church consisted of items they allegedly donated to it sec_2011 annual flea market these items included books valued at dollar_figure household_items valued at dollar_figure clothing valued at dollar_figure toys valued at dollar_figure telescopes valued at dollar_figure jewelry valued at dollar_figure and household furniture valued at dollar_figure for a total of dollar_figure petitioners did not produce a receipt or an acknowledgment from the church for their donations of any of these items the church was evidently equipped to provide such receipts because petitioners claimed to have a receipt from the church for their contributions to the flea market petitioners produced no evidence such as photographs that any of the listed items were actually delivered to the church the church did not inform petitioners whether any of the items allegedly contributed were sold or at what price petitioners’ noncash contributions to goodwill purple heart and vietnam veterans allegedly consisted of clothing valued at dollar_figure household furniture valued at dollar_figure household_items valued at dollar_figure and toys valued at dollar_figure for a total of dollar_figure petitioners produced no documentary_evidence and had no re- collection as to which items were donated to which charity they produced a spreadsheet created during the irs audit that listed various items--eg blouses dresses dress shirts dress coats and baby outfits--and assigned estimated amounts as the fair market values of these items petitioners contended that these items in the aggregate were divided in some manner among the three charities for goodwill petitioners testified that they took batches of items at various times to a goodwill location they generally made these trips in the early morn- ing or evening when the goodwill warehouse was unattended they placed soft goods in large bins intended for after-hours dropoffs they left large items such as furniture outside the warehouse door petitioners testified that they were care- ful to ensure that the items in each batch were worth less than dollar_figure because they thought this eliminated the need to get receipts for purple heart and vietnam veterans petitioners allegedly scheduled a pickup and left the items outside their house the charity sent a truck to pick up the items generally while petitioners were away and usually left a doorknob hanger saying thank you for your contribution these doorknob hangers contained no other information they were undated they were not specific to petitioners and they did not list or describe the property contributed petitioners testified that they created index cards recording the items as they were delivered to goodwill or left for pickup by purple heart or vietnam veter- ans petitioners later aggregated this information into a master list when the time came to prepare their tax_return they assigned estimated values to the items petitioners did not introduce into evidence the index cards they allegedly prepared or any other contemporaneous_records supporting their contention that they made the alleged gifts they supplied no evidence concerning their cost bases in these items or the manner in which they determined fair market values the irs timely issued petitioners a notice_of_deficiency disallowing for lack of substantiation dollar_figure of their claimed cash contributions and all of their claimed noncash contributions totaling dollar_figure the irs also determined an accuracy- related penalty petitioners timely sought review in this court i burden_of_proof opinion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determi- nations erroneous rule a 290_us_111 deductions are a matter of legislative grace taxpayers must demonstrate their entitlement to deductions allowed by the code and substantiate the amounts of claimed deductions 503_us_79 sec_1_6001-1 income_tax regs petitioners do not contend and the evidence does not establish that the burden_of_proof as to any factual issue should shift to respondent under sec_7491 petitioners thus bear the burden of proving their entitlement to the claimed noncash charitable_contribution deductions ii charitable_contributions a statutory framework sec_170 allows as a deduction any contribution made within the taxable_year to a charitable_organization such as those involved here sec_170 c such deductions are allowed only if the taxpayer satisfies statutory and regulatory substantiation requirements see sec_170 sec_1_170a-13 income_tax regs the nature of the required substantiation depends on the size of the contri- bution and on whether it is a gift of cash or property for all contributions of dollar_figure or more the taxpayer generally must obtain a contemporaneous written acknowledgment from the donee sec_170 se- parate contributions of less than dollar_figure are not subject_to the requirements of sec_170 regardless of whether the sum of the contributions made by a tax- payer to a donee organization during a taxable_year equals dollar_figure or more sec_1_170a-13 income_tax regs additional substantiation requirements are imposed for contributions of pro- perty with a claimed value exceeding dollar_figure sec_170 still more rigor- ous substantiation requirements including the need for a qualified_appraisal are imposed for contributions of property with a claimed value exceeding dollar_figure sec_170 similar items of property must be aggregated in determining whether gifts exceed the dollar_figure and dollar_figure thresholds see sec_170 for purposes of determining thresholds under this paragraph property and all similar items of property donated to or more donees shall be treated a sec_1 property the term similar items of property is defined to mean property of the same generic category or type such as clothing jewelry furniture electronic equip- ment household appliances or kitchenware sec_1_170a-13 income_tax regs b analysis petitioners contend that they donated property in with an aggregate value of dollar_figure the property they allegedly contributed may be grouped into the following seven categories items claimed value clothing books household furniture household_items toys telescopes jewelry total dollar_figure big_number big_number big_number big_number big_number petitioners do not meaningfully challenge this categorization of their alleged gifts and each category has a claimed value exceeding dollar_figure therefore in addition to meeting the general substantiation requirements of sec_170 petitioners must satisfy the additional requirements of sec_170 for all seven categories of gifts for the two categories with alleged values exceeding dollar_figure clothing and books petitioners must meet the rigorous substantiation re- quirements imposed by sec_170 contributions of dollar_figure or more sec_170 provides that an individual may deduct a gift of dollar_figure or more only if he substantiates the deduction with a contemporaneous written petitioners argue that not all textbooks should be aggregated because a pharmacology textbook is not similar to a spanish textbook we disagree the regulations define similar items of property as property of the same generic category or type sec_1_170a-13 income_tax regs the regulations provide the following example i f a donor claims on her return for the year de- ductions of dollar_figure for books given by her to college a dollar_figure for books given by her to college b and dollar_figure for books given by her to college c the dollar_figure thresh- old of paragraph c of this section is exceeded ibid under the regulations a pharmacology textbook is in the same generic category as a spanish textbook petitioners argue that they were unaware of the requirement to aggregate property but they testified that they relied on irs publication charitable_contributions in preparing their return that publication specifically in- structs taxpayers that i n figuring whether your deduction is dollar_figure or more you must combine your claimed deductions for all similar items of property donated to any charitable_organization during the year acknowledgment of the contribution by the donee organization see weyts v commissioner tcmemo_2003_68 discussing legislative_history of this pro- vision this acknowledgment must include a description but not value of any property other than cash contributed state whether the donee provided any goods or services in exchange for the gift and if the donee did provide goods or services include a description and good-faith estimate of their value sec_170 sec_1_170a-13 income_tax regs the acknowledgment is contemporaneous if the taxpayer obtains it from the donee on or before the earlier of the date the taxpayer files a return for the year of contribution or the due_date including extensions for filing that return sec_170 petitioners did not provide to the irs or the court a contemporaneous written acknowledgment from any of the four charitable organizations petition- ers produced no acknowledgment of any kind from the church or goodwill and the doorknob hangers left by the truck drivers from vietnam veterans and purple heart clearly do not satisfy the regulatory requirements these doorknob hangers are undated they are not specific to petitioners they do not describe the property contributed and they contain none of the other required information petitioners contend that they did not need to get written acknowledgments because they made all of their contributions in batches worth less than dollar_figure we did not find this testimony credible petitioners allegedly donated property worth dollar_figure to the church this donation occurred in conjunction with a single event the church’s annual flea market petitioners’ testimony that they intentionally made all other contributions in batches worth less than dollar_figure requires the assumption that they made these donations with an alleged value of dollar_figure on distinct occasions this assumption is implausible and has no support in the record moreover petitioners testified that they did not assign values to the donated items until they prepared their tax_return in that being so it is hard to see how they could have ensured at the time they contributed the property that each individual batch was worth less than dollar_figure even if petitioners could be excused from the contemporaneous written acknowledgment requirement on the theory that they made all gifts in batches worth less than dollar_figure they were still required to maintain records to document their donations which generally must include receipts from the donees see sec_1_170a-13 income_tax regs receipts are not required where a contribu- tion is made in circumstances where it is impractical to obtain a receipt eg by depositing property at a charity’s unattended drop site ibid in that event how- ever the taxpayer shall maintain reliable written records with respect to each item of donated property including the name of the donee the date and location of the contribution a description of the property and the method used to determine its fair_market_value id sec_1_170a-13 income_tax regs if we assume arguendo that it was impractical for petitioners to obtain receipts from goodwill or the truck drivers who picked up their goods they nevertheless failed to keep reliable written records because they did not record the dates of any of their contributions they did not record which items were donated to which charity and they did not record how they determined the fair_market_value of any items for these reasons we conclude that petitioners were required to obtain but did not obtain contemporaneous written acknowledgments for their contributions of property during their claimed deductions must accordingly be denied for lack of substantiation under sec_170 contributions exceeding dollar_figure although petitioners’ failure to satisfy the substantiation requirements for contributions of dollar_figure or more is fatal to their claim we will briefly address for sake of completeness the other applicable substantiation requirements for non- cash contributions in excess of dollar_figure taxpayers are required to maintain additional reliable written records with respect to each item of donated property sec_1_170a-13 and income_tax regs see gaerttner v commissioner tcmemo_2012_43 these records must include among other things the ap- proximate date the property was acquired and the manner of its acquisition a description of the property in detail reasonable under the circumstances the cost or other basis of the property the fair_market_value of the property at the time it was contributed and the method used in determining its fair_market_value sec_170 sec_1_170a-13 and d i a and b income_tax regs petitioners allegedly made noncash contributions to four different charities of seven categories of items each with a claimed value exceeding dollar_figure but they did not maintain written records establishing when or how these items were ac- quired or what their cost bases were nor did petitioners maintain written records establishing how they calculated the items’ fair_market_value no deduction is allowed for any contribution of clothing or a household item unless such property is in good used condition or better sec_170 the term ‘household items’ includes furniture furnishings electronics appliances linens and other similar items sec_170 most of the items petitioners allegedly donated consisted of clothing and household_items they failed to present credible_evidence that these items were in good used condition or better and they did not furnish a qualified_appraisal with their return see sec_170 exception where qualified_appraisal is supplied for all these reasons petitioners have not satisfied the substantiation requirements for donations of property valued over dollar_figure for contributions of property other than publicly_traded_securities or similar items of property valued over dollar_figure the taxpayer must generally satisfy the substantiation requirements discussed in the text and must also obtain a qualified_appraisal of the items and attach to his tax_return a fully completed appraisal_summary sec_170 sec_1_170a-13 income_tax regs petitioners did not obtain a qualified_appraisal for any of the items and did not continued the court has no doubt that petitioners did donate some property to chari- table organizations during but the code imposes a series of increasingly rigorous substantiation requirements for larger gifts especially when they consist of property rather than cash because petitioners did not satisfy these require- ments we are unable to allow a deduction for their claimed noncash gifts iii accuracy-related_penalty sec_6662 imposes a penalty upon the portion of any underpayment attributable to among other things negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to com- ply with the tax laws and disregard includes any careless reckless or inten- tional disregard sec_6662 negligence also includes any failure to keep ade- quate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs see 139_tc_19 with respect to an individual taxpayer’s liability for a penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that continued attach a fully completed appraisal_summary to their tax_return they thus failed to satisfy the substantiation requirements for their claimed contributions of clothing dollar_figure and books dollar_figure imposition of a penalty is appropriate 116_tc_438 once the commissioner meets his burden of production the taxpayer bears the burden of proving that the commissioner’s determination is incorrect ibid see rule a welch v helvering u s pincite we find that respondent has discharged his burden of production by showing that peti- tioners failed to keep adequate_records see sec_1_6662-3 income_tax regs sec_6664 provides an exception to the imposition of the accuracy- related penalty if the taxpayer establishes that there was reasonable_cause for and that he acted in good_faith with respect to the underpayment the decision as to whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances see sec_1_6664-4 income_tax regs circumstances that may signal reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer ibid petitioners testified as to their belief that they did not need to obtain receipts or acknowledgment letters because they left donations at unattended dropoff loca- tions and because each batch of items they delivered or left for pickup was worth less than dollar_figure as noted earlier we were unpersuaded by this testimony these rationales have no application to petitioners’ alleged donation of property worth dollar_figure to the church their testimony that they intentionally made all other contributions in batches worth less than dollar_figure requires the implausible as- sumption that they made these donations on distinct occasions in any event petitioners failed to keep reliable written records of their gifts because they did not record the dates of any of their contributions they did not record which items were donated to which charity and they did not record how they determined the fair market values of any items see sec_1_170a-13 and income_tax regs in sum we find that petitioners were negligent in preparing their return and that no portion of their underpayment met the reasonable_cause exception we will accordingly sustain respondent’s imposition of the sec_6662 penalty to reflect the foregoing decision will be entered for respondent
